Citation Nr: 0841536	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, additional development is needed in this case 
for the purpose of rendering a fully informed decision as to 
the claims of entitlement to service connection for hearing 
loss and tinnitus.

The veteran asserts that his hearing loss and tinnitus are 
related to in-service excessive noise exposure.  He maintains 
that he worked as a jet engine mechanic for twenty years.  He 
also maintains that he has had hearing loss and tinnitus 
since separation from service.  During his 2008 hearing the 
veteran reported that he received hearing evaluations in 1987 
at Evans Hospital in Fort Carson.  He also noted additional 
records from employment physicals given by Silver Key 
Transportation Services as well as a hearing evaluation 
conducted at the Air Force Academy Hospital in Colorado 
Springs.  Because it appears as though the existence of these 
reports was initially presented at the hearing, there has 
been no attempt to obtain them.  Thus, additional development 
is needed.  38 C.F.R. § 3.159(c)(1), (2) (2008).

Thereafter, a subsequent VA examination is needed to 
determine whether the veteran's hearing loss and tinnitus are 
related to service or any event of service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
These records should include (but are not 
limited to) all outstanding treatment 
records from Evans Hospital in Fort 
Carson, the Silver Key Transportation 
Services and the Airforce Academy 
Hospital in Colorado Springs.  Document 
any attempts to obtain such records.  If 
the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
veteran, so inform the veteran and 
request that he obtain and submit it.

2.  The veteran should be afforded VA ear 
and audiologic examinations for the 
purposes of determining the nature, 
extent and etiology of any current 
hearing loss or tinnitus that may be 
present.  The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  All pertinent 
diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any hearing 
loss and tinnitus and then set forth 
the medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address the veteran's complaints as 
well as audiological findings during 
service as the possible onset of any 
current hearing loss and tinnitus.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations hearing loss 
and tinnitus developed while the 
veteran was in service or within one 
year following his retirement from 
service in 1985.  If the veteran's 
current hearing loss and tinnitus 
cannot be regarded as having been 
incurred while the veteran was in 
service, the examiner should 
specifically indicate so.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




